Title: From George Washington to Richard Henry Lee, 1 June 1777
From: Washington, George
To: Lee, Richard Henry



Dear Sir,
Camp at Middlebrook 1 June 1777.

By your favour of the 22d Ulto I perceive my Letter of the 17th has been expressed in too strong terms. I did not mean by the words, “to get rid of importunity” to cast the smallest reflection; indeed the hurry with which I am obliged to write the few private Letters I attempt, will not allow me to consider the force & tendency of my Words; nor should I have been surprizd if the fact had really been so if I am to judge of their I mean Foreigners, applications to Congress, by those to myself; for it is not one, nor twenty explanations that will satisfie the cravings of these Peoples demds.
You will, before this can reach you, have seen Monsr D’Coudrey—What his real expectations are, & what his agreements with Mr Dean, I know not; but I fear if his appointment is equal to what I have been told is his expectation, it will be attended with unhappy consequences. To say nothing of the policy, of Entrusting a department, on the due execution of which the Salvation of the Army depends, to a foreigner who has no other Tye to bind him to the Interests of this Country than honour, I wd beg leave to observe that by putting Monsr D’Coudrey at the head of the Artillery you will loose a very valuable Officer in General Knox who is a Man of great Military Reading, sound judgment, & clear conceptions—He has conducted the affairs of that department with honour to himself, and advantage to the Public—and will resign if any one is put over him.
My last return of the Army, will give you our strength, and shew

the State of the Recruiting Service, which seems to be at an end—the Regiments of Pensylvania indeed appear to be growing worse, & unless some coercive method can be hit upon to compleat the Battalions I see no chance of doing it.
Genl Howe’s encouragement, by Proclamation, has occasiond great Desertions in our Army to his with the Arms of it—this I have represented to Congress, & submitted to them the propriety of offering something back by way of Counteraction; but have receivd no answer, and this being frequently the case, leaves me often in a very disagreeable state of Suspence, which a simple yea, or nay, would relieve me from.
If some effectual mode is not devised to fill the Regimts it is impossible, at least very unlikely, that any effectual opposition can be given to the British Army with the Troops we have, whose Numbers diminish more by desertion than Increas’d by Inlistments.
I have requested the Director Genl of the Hospital here (as it is properly within his Line) to take notice of the Report which you say prevails to the Southward, concerning the Sick, & to remark upon it in the Gazettes. I am with great regard and Affect. Dr Sir Yr Most Obt

Go: Washington

